Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 November 7, 2013 Credit Suisse Merger Arbitrage Liquid Indices November 2013 Credit Suisse AG (Credit Suisse) and Credit Suisse Securities (USA) LLC (CSSU) are affiliated with the sponsor of the indices. The methodology and rules for the indices were developed by the sponsor, an affiliate of Credit Suisse and CSSU. The sponsor has the ability to take certain actions in connection with calculation of the indices, including actions that could affect the level of the indices. As a result, potential conflicts of interest may exist and none of Credit Suisse, CSSU and the sponsor has any obligation to consider any interests in taking any actions that may affect the level of the indices. Past performance is not a guarantee or indicator of future results.
